Citation Nr: 1709457	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  07-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory condition. 

2.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981, January 2000 to December 2000, and July 2003 to November 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing in October 2008 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was advised by March 2011 letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  In addition, the Veteran was asked whether she wanted a Board hearing with a VLJ who could participate in deciding the appeal.  In September 2015 the Veteran indicated that she did not desire another Board hearing.  The case has been reassigned to the undersigned VLJ.

In February 2009, the Board, in pertinent part, denied entitlement to service connection for a chronic respiratory condition and hypertension.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims ("Court").  In August 2010, the Court remanded the claim for compliance with a Joint Motion for Remand.

In April 2011, November 2015, and September 2016, the Board remanded the issues on appeal for additional development.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record reflects that there may be outstanding treatment records.  Specifically, a January 2006 VA treatment record reflects that the Veteran was being treated by Dr. Kuhn at a Navy base.  An October 2006 VA treatment record shows that the Veteran reported being treated and prescribed medication for hypertension by an "outside doctor."  An October 2007 VA treatment record shows that the Veteran reported receiving treatment at Beaufort Naval Hospital, and a March 2009 VA treatment record reflects that the Veteran was being followed by a physician at Beaufort Naval Hospital for "cough and breathing problems."  During the October 2008 Board hearing, the Veteran testified that she used both "Tricare and VA for healthcare," and that she received treatment immediately after service at Fort Jackson and the Beaufort Naval Hospital.  Finally, a March 2009 VA treatment record shows that the Veteran was receiving treatment at Beaufort Naval Hospital for "cough and breathing problems."

VA has a duty to assist the Veteran in developing her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159 (c)(2).  Here, the record reflects that the Veteran may have continued to receive treatment for the conditions on appeal at military treatment facilities even after her service discharge.  However, there is no indication that the AOJ attempted to obtain these records.  On remand, an attempt should be made to obtain these potentially missing treatment records.

Then, if, and only if, additional records are obtained, the RO should obtain an addendum opinion that considers all of the additional evidence of record to determine whether or not the Veteran's hypertension had its onset in service or is otherwise related to service or to service-connected PTSD.

Regarding the Veteran's claimed chronic respiratory condition, a January 2016 VA examiner indicated that the Veteran's chronic rhinitis was less likely as not related to service.  In the September 2016 remand, the Board sought an opinion as to whether or not the Veteran clearly and unmistakably entered her 2003 period of service with a pre-existing respiratory condition, and, if so, whether such a respiratory condition was clearly and unmistakably not aggravated in service.  In an October 2016 addendum, the January 2016 VA examiner opined that the Veteran had a pre-existing condition of allergic rhinitis with episodes of sinusitis that "continued during her service, and is present today, at a relatively stable frequency and severity without signs of aggravation during her military service."  However, in support of this opinion, the examiner did not fully discuss the Veteran's service treatment records showing repeated treatment for rhinitis and pharyngitis during her 2003 deployment.  Because of this discrepancy, the AOJ requested an addendum opinion in December 2016.  In response, the VA examiner opined that after review of the medical records, he "did not find evidence of a preexisting respiratory condition prior to the July 2003 deployment."  The examiner also indicated that the Veteran had a history of rhinitis, "but this is not a respiratory disease, and I did not find a history of asthma or other respiratory disorder."  

The Board notes that a November 2007 VA treatment record reflects a diagnosis of questionable adult-onset asthma, and a November 2007 VA pulmonary function test was abnormal.  Additionally, during a December 2007 VA General Medical examination, the Veteran was diagnosed with mild obstructive and restrictive lung disease.  The January 2016/October 2016 VA examiner did not address these diagnoses.  The Court has held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at any time during the pendency of his claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that the Veteran's claim has been pending since May 2005.  

Thus, the record reflects that the Veteran has been diagnosed with a respiratory disorder during the pendency of this claim.  However, despite finding that the Veteran did not have a pre-existing respiratory disorder prior to her 2003 period of service, the January 2016/October 2016 VA examiner did not offer an etiology opinion with regard to these diagnoses.  

In light of these circumstances, a supplemental opinion which addresses whether the Veteran has had a respiratory disorder at any time since her May 2005 claim and, if so, whether such disability is related to any incident of service is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's records from Fort Jackson and the Beaufort Naval Hospital documenting treatment for the conditions on appeal dated from November 2003 to the present.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

2. If, and only if, any additional records are located and associated with the claims file, obtain an addendum opinion from the examiner who conducted the January 2016 VA hypertension examination and provided the October 2016 addendum opinion, if available.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the requested records are not obtained, no additional opinion is required. 

The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review. 

After review of the claims file, to particularly include any additional records obtained in conjunction with this remand, the examiner should state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed hypertension had its onset in service or within one year of service discharge, or is otherwise etiologically related to active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the currently diagnosed hypertension was (1) caused by or (2) aggravated by the Veteran's service-connected PTSD.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's hypertension absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

A complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3. After all available records have been associated with the claims file, obtain an addendum opinion as to the nature and etiology of any and all respiratory disorders diagnosed proximate to, or during the pendency of, this appeal.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  

The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review. 

After reviewing the record and, if necessary, examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any respiratory disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal (to specifically include mild obstructive and restrictive lung disease), was incurred in, caused by, or is otherwise related to, the Veteran's military service.  In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of coughing, wheezing, and breathing problems during her 2003 deployment.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the November 2003 post-deployment health assessment documenting complaints of a chronic cough, difficulty breathing, and concerns about dust; a November 2003 service treatment record showing an assessment of "possible onset asthma"; a June 2004 service treatment record showing a one year history of coughing and wheezing; November 2007 VA treatment records showing a diagnosis of possible adult onset asthma and abnormal PFTs; a December 2007 VA examination showing a diagnosis of mild obstructive and restrictive lung disease; and the Veteran's lay statements regarding her symptoms during and after service.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




